EXHIBIT 10.2


COCA-COLA ENTERPRISES INC.
DEFERRED COMPENSATION PLAN
FOR
NONEMPLOYEE DIRECTORS

(As Amended and Restated Effective January 1, 2005)

1.     Purpose. The purpose of the Deferred Compensation Plan for Nonemployee
Directors (the “Plan”) is to provide certain Directors of Coca-Cola Enterprises
Inc. (the “Corporation”) a vehicle for the deferral of certain of their
compensation as a Director.

2.     Effective Date. The Plan, as amended and restated, shall be effective as
of January 1, 2005.

3.     Eligibility. All Directors of the Corporation who are not employees of
the Corporation or of any subsidiary of the Corporation and the Chairman of the
Board of Directors and shall participate in the Plan.

4.     Automatic Deferral of Compensation.

    (a)        Automatic Deferrals. Fifteen Thousand Dollars ($15,000) of each
annual retainer and one-third of all meeting fees payable to a participant shall
be deferred under the Plan. Deferrals under this paragraph 4 shall be known as
“Automatic Deferrals.”

    (b)        Qualifying Director. There shall be no Automatic Deferrals during
any calendar year with respect to any Director having direct or indirect
beneficial ownership of the Corporation’s shares representing one percent (1%)
or more of the Corporation’s issued and outstanding shares of common stock as of
the last trading day of the prior year (a “Qualifying Director”). The percentage
will be determined by information set forth in the Corporation’s most recent
quarterly report, and any current report subsequent thereto, filed with the
Securities and Exchange Commission most immediately prior to December 31 of the
preceding calendar year.

5.     Voluntary Deferral of Compensation.

    (a)        Amount of Voluntary Deferral. A participant may defer receipt of
all or a specified portion of the annual retainer and meeting fees receivable
for service as a Director of the Corporation after deduction of Automatic
Deferrals, if any, (“Net Compensation”), but not any other compensation or
expense reimbursement. Deferrals under this paragraph 5 shall be known as
“Voluntary Deferrals.”

    (b)        Manner of Electing Voluntary Deferral. A participant shall elect
to make a Voluntary Deferral by giving written notice to the Corporation on the
applicable election form provided by the Corporation (the “Election Form”),
specifying the following:

(i)  

 the amount of the Voluntary Deferral, expressed as a percentage of Net
Compensation; and
 


(ii)    whether and, if so, what percentage of Voluntary Deferrals shall be
credited to the Stock Account.

    (c)        Time of Election. Elections with respect to Voluntary Deferrals
may be made at the following times:
 


(i)  

A nominee for election for Director (who is not at the time of nomination a
sitting Director or an employee of the Corporation) may elect a Voluntary
Deferral any time before election to the Board or within 30 days after election
to the Board, provided such election is made before the individual receives any
compensation for service on the Board or a committee.
 

(ii)  

A sitting Director who has never elected to make a Voluntary Deferral may elect
to make a Voluntary Deferral at any time during the year. Such Voluntary
Deferral election shall not, however, be effective until January 1 of the
following year.


    (d)        Change in, or Discontinuance of, Voluntary Deferral Election. A
participant may elect to change or discontinue a prior election with respect to
his or her Voluntary Deferral by completing a new Election Form, but such
election shall not, however, be effective until January 1 of the following year.

    (e)        Term of Election. Unless changed or discontinued pursuant to
subparagraph (d) above, a Voluntary Deferral shall continue in effect until the
end of the participant’s service as a Director.

6.     Deferred Compensation in Lieu of Retirement Benefits. A participant shall
receive deferred compensation in lieu of retirement benefits (“Retirement
Benefit Deferrals”) in the amount of $16,000 for each calendar year, as
described below:

    (a)        With respect to a participant other than a Qualifying Director,
such increase shall be made to the participant’s Stock Account in accordance
with subparagraph 7(b)(ii).

    (b)        With respect to a Qualifying Director, such increase shall be to
his or her Basic Account, unless he or she elects, on the applicable Election
Form, to have such increase be made to his or her Stock Account.

    (c)        Notwithstanding the foregoing, no Retirement Benefit Deferrals
shall be credited to the Account of the Chairman of the Board in the event such
Chairman is an employee of the Company as of the first trading day of a calendar
year.

7.     Deferred Compensation Accounts. The Corporation shall establish on its
books and records one or more deferred compensation accounts for each
participant, as provided below.

    (a)        Basic Account. Except to the extent a participant elects
otherwise, all Voluntary Deferrals and the Retirement Benefit Deferrals of a
Qualifying Director will be credited to the participant’s Basic Account. At the
end of each calendar year or initial or terminal portion of a year, such Basic
Account will be credited with interest, at an annual rate equivalent to the
weighted average prime lending rate of SunTrust Bank, Atlanta for the relevant
year or portion thereof (the “Interest Equivalents”), upon the average daily
balance in the Basic Account during such year or portion thereof.

    (b)        Stock Account.

(i)  

All Automatic Deferrals and, to the extent specified on the participant’s
Election Form, any Voluntary Deferrals, shall be credited to the participant’s
Stock Account. The Corporation shall credit to the Stock Account that number of
whole shares of common stock of the Corporation that could be purchased with an
amount equal to such Automatic Deferrals and Voluntary Deferrals, determined on
the basis of the average of the high and low market prices at which a share of
common stock of the Corporation sold on the trading day preceding the date such
compensation would otherwise be payable, as reported on the New York Stock
Exchange Composite Transactions listing.
 

(ii)  

All Retirement Benefit Deferrals of participants other than Qualifying Directors
(unless such Qualifying Director elects otherwise) shall be credited to the
participant’s Stock Account. The Corporation shall credit to the Stock Account
that number of whole shares of the common stock of the Corporation that could be
purchased with an amount equal to such Retirement Benefit Deferrals, determined
on the basis of the average of the high and low market prices at which a share
of common stock of the Corporation sold on the first trading day of the calendar
year to which such Retirement Benefit Deferral relates, as reported on the New
York Stock Exchange Composite Transactions listing.
 

(iii)  

After crediting such number of whole shares to a participant’s Stock Account in
accordance with subparagraphs 7(b)(i) and (ii), any amount which represents a
fractional share shall be credited to the participant’s Basic Account.

    (c)        Treatment of Hypothetical Dividends.

(i)  

“Hypothetical Dividends” refers to an amount equal to dividends paid on shares
of common stock which are credited to a participant’s Stock Account, as if that
number of shares had been actually outstanding on the record date of such
dividend, and “dividends” means the dividends paid on a share of the
Corporation’s common stock from time to time.
 

(ii)  

Hypothetical Dividends on the Stock Account balances will be credited to the
participant’s Dividend Account.


    (d)        Dividend Account. Balances in the Dividend Account will be
credited with Interest Equivalents as if they were in the Basic Account.
However, once a year, effective as of the second Wednesday in February (the
“Dividend Conversion Date”) the credit balance of the Dividend Account will
first be credited with any Interest Equivalents earned since the last date it
was credited and, second, will be treated as if it had been used to purchase the
maximum number of whole shares of the common stock of the Corporation. That
number of whole shares will be automatically credited to the Stock Account and
any amounts which would represent a fractional share shall remain in the
Dividend Account as a cash credit balance. To compute the maximum number of
whole shares purchasable, each share will be valued at the average of the high
and low market prices at which a share of common stock of the Corporation was
sold on the trading day preceding the Dividend Conversion Date, as reported on
the New York Stock Exchange Composite Transactions listing.

8.     Value of Deferred Compensation Accounts. A participant’s Basic Account,
Stock Account and Dividend Account shall be referred to collectively as his or
her “Accounts.” The value of each participant’s Accounts shall consist of the
total balance in all such Accounts. As promptly as practicable following the
close of each calendar year, a statement will be sent to each participant as to
the balance in the participant’s Accounts as of the end of such year, including
the number of shares credited to the Stock Account and the value of such shares,
based upon the average of the high and low market prices at which a share of
common stock of the Corporation sold on the trading day coincident with or
immediately preceding the end of such calendar year, as reported on the New York
Stock Exchange Composite Transactions listing.

9.     Payment of Deferred Compensation.

    (a)        Medium of Payment. Payments from the Stock Account will be made
in whole shares of the Corporation’s common stock, and payments from all other
Accounts will be made in cash. All payments of cash shall include an amount
equal to any Interest Equivalents on the Basic Account and the Dividend Account
that have accrued through the date immediately preceding the date such payments
are made.

    (b)        Time and Manner of Payment.

(i)  

A participant’s Account shall be paid at such time and in such manner as
specified by the participant in accordance with the terms of this paragraph
9(b).
 

(A)  

For an individual who was a participant as of December 31, 2004, the election of
payment timing and manner that the participant had in place on December 31, 2004
shall govern. If no such election was in place, the default time and manner of
payment specified in this paragraph 9(b) shall apply.
 

(B)  

For an individual who becomes a participant on or after January 1, 2005, such
participant’s Account shall be paid as elected by such participant on the
Election Form provided by the Corporation before or within 30 days following
election to the Board. If no such election is made, the default time and manner
of payment specified in paragraphs 9(b)(iii) and (iv) shall apply.
 

(ii)  

A participant’s election or default election pursuant to the preceding paragraph
may not be changed once such election is made, except as follows.
 

(A)  

 A participant may elect to change his or her election, provided
 

    (1)  such participant makes such election on the Election Form specified by
the Corporation,
     (2)  such election is made at least 12 months before the first scheduled
payment would otherwise be made,
     (3)  the election is not effective for at least 12 months, and
     (4)  the election further defers the first scheduled payment by at least
five years.
 

  For this purpose, installment payments shall be treated as being made on the
date of the first scheduled payment.

 

(B)  

A participant may elect to change his or her election in the manner and during
the periods specified by the Corporation in 2006 and 2007. Except with respect
to any participant who is not subject to United States income tax, any such
change made in 2006 may not accelerate payment into 2006 nor defer any payment
that would otherwise be made in 2006, and any such change made in 2007 may not
accelerate payment into 2007 nor defer any payment that would otherwise be made
in 2007.
 

(iii)  

A participant’s Account under the Plan shall be distributed in the form of
either a lump sum or annual installments (not to exceed ten) as elected by the
participant pursuant to this paragraph 9(b). If a participant does not make an
election as to the form of payment, the Account shall be distributed in a lump
sum. |
 

(iv)  

A participant’s Account under the Plan shall be distributed either
 

(A)    upon the participant’s separation from service with the Corporation or
 

(B)  

upon the later of the participant’s separation from service with the Corporation
or a date specified by the participant.
 

  If a participant does not make an election as to the time of payment, payment
shall be made upon the participant’s separation from service with the
Corporation.
 

(v)  

 If the participant elects installment payments, the following rules apply:
 

(A)  

The participant may designate as part of such election what portion of each
payment shall be debited to and be deemed paid from his or her Stock Account, or
from his Basic Account and Dividend Account. If, however, no such designation is
made before payments are to begin, the Corporation shall debit payments
proportionately from each of the Accounts.
 

(B)  

During any such installment payment period, the Corporation shall continue to
maintain the Stock Account and the Dividend Account, as provided above, and
shall on each Dividend Conversion Date transfer the credit balance from the
Dividend Account to the Stock Account, as provided above.

10.     Amount Payable on Death. In the event of a participant’s death, prior to
a total distribution of his or her Accounts, the balance in such Accounts
(including Interest Equivalents in relation to the elapsed portion of the year
of death) shall be determined as of the date of death, and the balance shall be
paid in a single lump sum as soon as reasonably possible thereafter to the
beneficiary or beneficiaries previously designated by the participant. Any such
designation shall be in writing and delivered to the Secretary of the
Corporation or the Office of the General Counsel and may be changed by a
later-dated designation. If there is no designation in effect, the balance of
the participant’s Accounts shall be paid to his or her estate.

11.     Unfunded Promise to Pay; No Segregation of Funds or Assets. The right of
a participant to receive any unpaid portion of the participant’s Accounts shall
be an unsecured claim against the general assets of the Corporation. Neither
anything contained in the Agreement nor the establishment or maintenance of the
Basic Account, the Stock Account or the Dividend Account shall require the
segregation of any assets of the Corporation or any type of funding by the
Corporation of such Accounts or the amounts payable therefrom, it being the
intention of the parties that the Plan be an unfunded arrangement for federal
income tax purposes. No participant shall have any rights to or interest in any
specific assets or shares of common stock of the Corporation by reason of the
Plan, and his or her only rights to enforce payment of the obligations of the
Corporation hereunder shall be those of a general creditor of the Corporation.
It is further understood that the shares credited to the Stock Account shall be
only a means for measuring the amount of deferred compensation payable under the
Plan and shall not constitute or represent outstanding shares of common stock of
the Corporation for any purpose.

12.     Changes in Capitalization. The number of shares of common stock credited
to each participant’s Stock Account shall be proportionately adjusted for any
increase or decrease in the number of issued and outstanding shares of common
stock of the Corporation resulting from a subdivision or combination of shares
or the payment of a stock dividend in shares of common stock of the Corporation
to holders of outstanding shares or any other increase or decrease in the number
of such shares effected without receipt of consideration by the Corporation.
Appropriate adjustments shall also be made to reflect any recapitalization,
reclassification of shares or reorganization affecting the capital structure of
the Corporation. In the event of a merger or consolidation in which the
Corporation is not the surviving corporation or in which the Corporation
survives only as a subsidiary of another corporation, and in such transaction
the holders of common stock of the Corporation become entitled to receive shares
of stock or securities of the surviving corporation, the participant’s Stock
Account shall be credited with that number of hypothetical shares of securities
of the surviving corporation that would be exchanged for the shares of common
stock of the Corporation in such transaction if they had been outstanding
shares, and any cash or other consideration that would be receivable if such
shares had been outstanding shall be credited to the participant’s Basic
Account.

13.     Nonassignability. The right of a participant to receive any unpaid
portion of the participant’s Accounts shall not be assigned, transferred,
pledged or encumbered or be subject in any manner to alienation or anticipation.

14.     Administration. This Plan shall be administered by the Board of
Directors or a Committee designated by the Board, which shall have the authority
to adopt rules and regulations for carrying out the Plan and to interpret,
construe and implement the provisions thereof. The Plan is intended to be and at
all times shall be interpreted and administered so as to comply with Internal
Revenue Code Section 409A.

15.     Amendment and Termination. This Plan may be amended or modified at any
time by the Board of Directors of the Corporation; provided, however, that no
such amendment or modification shall, without the consent of a participant,
adversely affect such participant’s rights with respect to amounts theretofore
accrued to the participant’s Accounts. The Plan may be terminated and Accounts
distributed to participants in accordance with and subject to the rules of Prop.
Treas. Reg. §1.409A-3(h)(2)(viii) (or the corresponding provision of the final
regulations under Internal Revenue Code Section 409A) and any generally
applicable guidance issued by the Internal Revenue Service permitting such
termination and distribution; provided, however, that no such termination shall,
without the consent of a participant, adversely affect such participant’s rights
with respect to amounts theretofore accrued to the participant’s Accounts.
Notwithstanding the foregoing, no additional amounts shall be credited to the
Stock Account on or after February 17, 2014, and any such amounts that would
have been credited to the Stock Account shall be credited to the Basic Account.